UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54429 China Xingbang Industry Group Inc. (Exact name of registrant as specified in its charter) Nevada 99-0366034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7/F West Tower, Star International Mansion, No.6-20 Jinsui Rd., Tianhe District, Guangzhou, Guangdong Province, P.R.C. 510623 (Address of principal executive offices) (Zip Code) (011) 86 20 38296988 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if asmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 81,244,000 shares of Common Stock, par value $0.001, as ofAugust 13, 2012. CHINA XINGBANG INDUSTRY GROUP INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Title Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 - F-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults on Senior Securities 15 Item 4. Mine Safety Disclosure 15 Item 5. Other Information 15 Item 6. Exhibits 15 * * * In this quarterly report, unless otherwise specified or the context otherwise requires, the terms “we” “us,” “our,” and the “Company” refer to China Xingbang Industry Group Inc. and our consolidated subsidiaries taken together as a whole. Pursuant to Item 10(f) of Regulation S-K promulgated under the Securities Act of 1933, as amended, we have elected to comply throughout this quarterly report with the scaled disclosure requirements applicable to “smaller reporting companies.” Except as specifically included in the quarterly report, items not required by the scaled disclosure requirements have been omitted. PART I Item 1.Financial Information CHINA XINGBANG INDUSTRY GROUP INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2012 CONTENTS Pages Condensed Consolidated Balance Sheets as of June 30, 2012(Unaudited) and December 31, 2011 F-2 CondensedStatements of Operations and Comprehensive Loss for the three and six months ended June 30, 2012 (Consolidated) and 2011 (Combined) (Unaudited) F-3 Condensed Statements of Cash Flows for the six months ended June 30, 2012 (Consolidated) and 2011 (Combined) (Unaudited) F-4 Notes to Condensed Consolidated Financial Statements (Unaudited) F-5 – F-13 F-1 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of As of June 30, December 31, 2012 2011 Unaudited ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Deferred tax assets Due from related companies - Total Current Assets PROPERTY AND EQUIPMENT, NET WEBSITE DEVELOPMENT COST, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Deferred revenue Other payables and accrued expenses Income tax payable Deferred tax liabilities - Due to a related company Due to a director - Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock ($0.001 par value, 60,000,000 shares authorized, none issued as of June 30, 2012 and December 31, 2011) - - Common stock ($0.001 par value, 300,000,000 shares authorized, 81,244,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011) Additional paid-in capital (Accumulated deficits) Retained earnings Accumulated deficits ) ) Appropriated retained earnings Accumulated other comprehensive gain Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ F-2 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Threemonthsended June 30, Six months ended June 30, Consolidated Combined Consolidated Combined REVENUE Advertising $ Consulting service E-commerce - Total revenue COST OF REVENUE Advertising Consulting service E-commerce - - Total cost of revenue GROSS PROFIT OPERATING EXPENSES Selling expenses General and administrative expenses Impairment of website development cost - - - Depreciation and amortization Loss(gain) on disposal of property and equipment 4 ) Total Operating Expenses, net NET LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES), NET Interest income Interest expenses - ) - ) Other income Other expenses ) Total Other Income (Expenses), net ) ) NET LOSS BEFORE TAXES ) Income tax benefit NET LOSS ) OTHER COMPREHENSIVE (LOSS) INCOME Foreign currency translation (loss) gain ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted F-3 CHINA XINGBANG INDUSTRY GROUP INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Consolidated Combined CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjusted to reconcile net loss to net cash used in operating activities: Depreciationand amortization Impairment of website development cost - (Gain) loss on disposal of property and equipment ) Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable Prepaid expenses and other current assets ) ) Deferred tax assets ) ) Increase (decrease) in: Accounts payable ) Deferred revenue ) Other payables and accrued expenses ) Income tax payable ) ) Deferred tax liabilities - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Payments for website development cost ) - Proceeds from disposals of property and equipment Repayment from related companies Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Bank loans repaid - ) Proceeds from issuance of shares - 1 Capital contribution by stockholders - Amount due to a related company ) - Amount due to a director - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATES ON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expenses $
